IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00176-CV

ROBERT WALTER BONNER,
                                                          Appellant
v.

H&K USP COMPACT, 45 CALIBER SEMI
AUTOMATIC PISTOL #29-005335 WITH
TWO MAGAZINES LOADED WITH
16 ROUNDS OF AMMUNITION, AND
CONTAINED IN A DAY PLANNER
STYLE CARRYING CASE,
                                                          Appellees



                          From the 413th District Court
                             Johnson County, Texas
                           Trial Court No. C201200086


                         MEMORANDUM OPINION


      On June 13, 2014, appellant, Robert Bonner, filed a notice of appeal stating that

he wishes to appeal the trial court’s September 10, 2012 determination that he is a

vexatious litigant.   A review of the records maintained by the Office of Court

Administration confirms that appellant has been declared a vexatious litigant and that
he is enjoined from filing new litigation in propia persona in the State of Texas without

permission of the local administrative judge. See Vexatious Litigants, Office of Court

Administration                     of               Texas                 Judicial                 System,

http://www.txcourts.gov/oca/vexatiouslitigants.asp (last visited July 8, 2014); see also

TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.051-.104 (West 2002 & Supp. 2013). Our record

contains no indication that appellant obtained permission to file this appeal.

       Section 11.103 of the Texas Civil Practice and Remedies Code was amended

effective January 1, 2012, to apply to the filing of an appeal. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.103(a)1; see also Scott v. Morgan, Nos. 14-12-00268-CV & 14-12-00269-CV,

2013 Tex. App. LEXIS 6050, at *2 (Tex. App.—Houston [14th Dist.] May 16, 2013, no

pet.) (mem. op.) (per curiam). On June 25, 2014, this Court notified appellant that this

appeal was subject to dismissal because the notice of appeal appeared to be untimely,

and because the appeal did not comply with Chapters 11 and 14 of the Texas Civil

Practice and Remedies Code. See TEX. R. APP. P. 26.1 (stating that a notice of appeal

must be filed within 30 days after the judgment is signed); see also TEX. CIV. PRAC. &

REM. CODE ANN. §§ 11.102-.103, 14.001-.014 (West 2002 & Supp. 2013). In response,

appellant argued that he tried to file his notice of appeal on or about September 19,


       1   Specifically, section 11.103 of the Texas Civil Practice and Remedies Code provides that:

       Except as provided by Subsection (d), a clerk of a court may not file a litigation, original
       proceeding, appeal, or other claim presented, pro se, by a vexatious litigant subject to a
       pre[-]filing order under Section 11.101 unless the litigant obtains an order from the
       appropriate local administrative judge described by Section 11.102(a) permitting the
       filing.

TEX. CIV. PRAC. & REM. CODE ANN. § 11.103 (West Supp. 2013).


Bonner v. H&K USP Compact, et al                                                                       Page 2
2012, but the county clerk refused to file his notice of appeal because he has been

determined to be a vexatious litigant. In any event, appellant asserts that he should still

be allowed to appeal the trial court’s determination that he is a vexatious litigant and

that a failure to consider this appeal violates his due-process rights.

        Because appellant has not provided proof that he obtained a pre-filing order

from the local administrative judge granting permission to file this appeal, we dismiss

appellant’s appeal in this matter.2 See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103; Scott

v. Mireles, 294 S.W.3d 306, 308 (Tex. App.—Corpus Christi 2009, no pet.) (affirming the

dismissal of appellant’s suit for failure to comply with the vexatious-litigant statute); see

also Scott, 2013 Tex. App. LEXIS 6050, at **2-3.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray concurring with a note)*
Appeal dismissed
Opinion delivered and filed July 31, 2014
[CV06]

*(Chief Justice Gray concurs in the judgment. A separate opinion will not issue. He
notes, however, that his concurrence in the judgment is based upon the substance of

          2 Moreover, given that appellant did not file his appeal until June 13, 2014—almost two years

after the trial court declared appellant to be a vexatious litigant, we conclude that appellant’s appeal is
also untimely. See TEX. R. APP. P. 26.1. Nevertheless, in his response to this Court’s June 25, 2014 letter,
appellant contends that he tried to file his notice of appeal on or about September 19, 2012. In support of
this contention, appellant attaches an affidavit executed by Sharon Bonner. However, appellant does not
adequately explain why he waited almost two years from September 19, 2012, to complain about the
district clerk’s failure to file his notice of appeal.

Bonner v. H&K USP Compact, et al                                                                     Page 3
footnote 2 in the opinion regarding the delay in taking action on the trial court clerk’s
refusal to file his notice of appeal.)




Bonner v. H&K USP Compact, et al                                                   Page 4